DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is issued in response to application filed 12/29/2021 claiming earlier priority dated April 20, 2006.
	Claims 1-21 are pending/rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8423583. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below;
Instant application
8423583
Claims 1, and 10 recite A user-interface method of incrementally searching and displaying a collection of content items using an incremental search interface on an input-constrained user device having a screen and a keypad, the method comprising: providing access to a set of content items; determining an organizational or social relationship of the user to at least one other person and inferring a likelihood of the user wanting to contact the other person based on the organizational or social relationship; determining a relevance of at least one content item of the set of content items to the other person; associating a relevance weight with the at least one content item, wherein the associated relevance weight is based in part on the likelihood of the user wanting to contact the other person; displaying, in a first portion of the screen, a user interface text input component operable to receive incremental keystrokes entered using the keypad; receiving a sequence of incremental keystrokes entered in the text input component by a user of the device, wherein the sequence of incremental keystrokes represents a search query input; in response to each incremental keystroke of the sequence of incremental keystrokes, selecting and displaying in a second portion of the screen a subset of content items to the user as a hierarchy of content items browsable by the user, wherein the content items are ordered at least in part by the associated relevance weights of the content items.
Claims 1, and 12, recite a method  A user-interface method of selecting and presenting a collection of content items, the method comprising: providing access to a set of content items; determining an organizational or social relationship of the user to at least one other person and inferring a likelihood of the user wanting to contact the other person based on the organizational or social relationship; determining a relevance of at least one content item of the set of content items to the other person; associating a relevance weight with the at least one content item, wherein the associated relevance weight is based in part on the likelihood of the user wanting to contact the other person; receiving input entered by the user for identifying desired content items; in response to the input entered by the user, selecting and presenting a subset of content items to the user as a hierarchy of content items browsable by the user, wherein the content items are ordered at least in part by the initial associated relevance weights of the content items


Claims 1, and 10 recite A user-interface method of incrementally searching and displaying a collection of content items using an incremental search interface on an input-constrained user device having a screen and a keypad is variation of a user-interface method of selecting and presenting a collection of content items, the method comprising: providing access to a set of content items is a variation of  providing access to a set of content items; determining an organizational or social relationship of the user to at least one other person and inferring a likelihood of the user wanting to contact the other person based on the organizational or social relationship is a variation of determining an organizational or social relationship of the user to at least one other person and inferring a likelihood of the user wanting to contact the other person based on the organizational or social relationship; determining a relevance of at least one content item of the set of content items to the other person; associating a relevance weight with the at least one content item, wherein the associated relevance weight is based in part on the likelihood of the user wanting to contact the other person is a variation of determining a relevance of at least one content item of the set of content items to the other person; associating a relevance weight with the at least one content item, wherein the associated relevance weight is based in part on the likelihood of the user wanting to contact the other person; displaying, in a first portion of the screen, a user interface text input component operable to receive incremental keystrokes entered using the keypad is a variation of receiving input entered by the user for identifying desired content items; receiving a sequence of incremental keystrokes entered in the text input component by a user of the device, wherein the sequence of incremental keystrokes represents a search query input; in response to each incremental keystroke of the sequence of incremental keystrokes, selecting and displaying in a second portion of the screen a subset of content items to the user as a hierarchy of content items browsable by the user, wherein the content items are ordered at least in part by the associated relevance weights of the content items is a variation of  in response to the input entered by the user, selecting and presenting a subset of content items to the user as a hierarchy of content items browsable by the user, wherein the content items are ordered at least in part by the initial associated relevance weights of the content item.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramer et al. 20080215623 related to mobile communication facility usage and social network creation.
Kerschberg et al. 7117207 related to personalizable semantic taxonomy-based search agent.
Delgado et al. 6801909 related to system and method for obtaining user preferences and providing user recommendations for unseen physical and information goods and services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 7, 2022